Exhibit 10.27(a)

EMPLOYMENT AGREEMENT



This Amended and Restated Employment Agreement (the "Agreement") is made
April 25, 2007, to be effective as indicated herein, by and between Steiner
Leisure Limited, a Bahamas international business company (the "Company"), and
Glenn Fusfield ("Employee").

W I T N E S S E T H:

WHEREAS

, the Company and Employee entered into an Employment Agreement dated February
23, 2004 (the "Prior Agreement"); and





WHEREAS

, the Prior Agreement by its terms expired on December 31, 2006; and





WHEREAS

, the Company and Employee desire to enter into this Agreement to provide for
the terms of the services to be performed by Employee for the Company for the
term hereof.





NOW, THEREFORE,

in consideration of the premises and mutual agreements hereinafter contained,
the parties hereto agree as follows:



Employment, Duties

Effective on the Effective Date (as defined in Section 2, below), the Company
hereby employs Employee as Executive Vice President and Chief Operating Officer
- Maritime of the Company and Chief Operating Officer of Steiner Transocean
Limited, and Employee hereby accepts such employment. In that capacity, Employee
shall have such duties and responsibilities consistent with the position as may
be determined from time to time by the Board of Directors of the Company
(the "Board") or the Chief Executive Officer of the Company (the "CEO"),
including duties with respect to affiliates of the Company (each, an
"Affiliate"). For purposes of this Agreement, "Affiliate" means an entity
controlled by, controlling or under common control with the entity in question.

During the Term (as defined below), Employee shall devote all his business time
and effort to the conduct of his duties hereunder, provided that Employee may
(i) serve on corporate, civic and charitable boards or committees, subject to
approval by the Board (other than for non-profit organizations) in light of
potential conflicts of interest with the Company, which approval shall not be
unreasonably withheld or delayed, (ii) provide services on a pro bono basis to
civic and charitable organizations and (iii) attend to his personal investments,
so long as such activities do not interfere with the performance of Employee's
responsibilities as an employee of the Company in accordance with this Agreement
and are consistent with the Company's policies. The Company also agrees that
Employee may receive compensation in connection with his service on corporate
boards, without set-off, adjustment or diminution of his salary, bonus or any
other rights hereunder.

Effective Date; Term

This Agreement is for a term commencing January 1, 2007 (the "Effective Date")
and terminating on December 31, 2011, unless terminated sooner in accordance
with the terms and conditions of Section 5, below (the "Term").

Compensation



Salary and Bonus.

Except as otherwise provided herein, the Company (or any Affiliate) shall pay to
Employee during the Term compensation as described in this Section 3(a), all of
which shall be subject to such deductions as may be required by applicable law
or regulation:



Base Salary
. The Company shall pay to Employee a base salary at the rate of not less than
Three Hundred One Thousand Dollars (U.S. $301,000.00) per year for each calendar
year (a "
Year
") or portion thereof during the Term, subject to review annually and possible
increase in the sole discretion of the Board, payable in bi-monthly installments
(the "
Base Salary
").



Incentive Bonus. Employee shall be eligible to receive a bonus (the "Incentive
Bonus") as described in this Section 3(a)(ii). The Incentive Bonus shall consist
of three components, as described below.

(A) The first component of the Incentive Bonus is as follows. In the event that
for any Year during the Term, the Maritime Division of the Company shall have
achieved ninety percent (90%) of the net income therefor as set out in a budget
for that Year ("Budgeted Net Income") which budget (or a summary version
thereof) shall have been approved for the purpose of the remuneration for that
Year hereunder by the Compensation Committee of the Board (the "Committee"),
then Employee shall be entitled to receive an amount equal to 0.20 times the
Base Salary then in effect for the Year in question. In the event that, for any
Year during the Term, ninety percent (90%) of Budgeted Net Income is exceeded
for such Year, then, for each one percent (1%) increase over ninety percent
(90%), up to one hundred percent (100%) of Budgeted Net Income for that Year,
Employee shall be entitled to receive an additional amount equal to 0.020 times
the Base Salary then in effect for the Year in question. In addition, for each
percent that one hundred percent (100%) of Budgeted Net Income is exceeded for a
Year in question, Employee shall be entitled to receive under this Section
3(a)(ii)(A) additional bonus payments equal to 0.016 times the Base Salary, up
to a maximum Incentive Bonus under this section 3(a)(ii)(A) of 0.80 times Base
Salary.



(B) The second component of the Incentive Bonus is as follows. In the event that
for any Year during the Term, the Company shall have met ninety percent (90%) of
the earnings per share for the Company as set out in a budget for that Year
("Budgeted EPS"), which budget or a summary version thereof shall have been
approved for the purpose of the compensation payable for that Year hereunder by
the Committee, then, Employee shall be entitled to receive an amount equal to
0.0375 times the Base Salary then in effect for the Year in question. In the
event that, for any Year during the Term, the Company exceeds ninety percent
(90%) of the Budgeted EPS for such Year, then, for each percent increase over
ninety percent (90%), up to one hundred percent (100%) of Budgeted EPS for that
Year, Employee shall be entitled to receive an additional amount equal to
0.00375 times the base salary then in effect for the Year in question. In
addition, for each percent that one hundred percent (100%) of Budgeted EPS is
exceeded for a Year in question, Employee shall be entitled to receive under
this Section 3(a)(ii)(B), additional bonus payments equal to 0.003 times the
Base Salary, up to a maximum Incentive Bonus under this Section 3(a)(ii)(B) of
0.15 times Base Salary.



(C) The third component of the Incentive Bonus is as follows. In the event that
for any Year during the Term, the operations of the day spa at the Village of
Merrick Park in Coral Gables, Florida, operated by the Company's Florida Luxury
Spa Group, Inc. subsidiary, shall have met ninety percent (90%) of the net
income for those operations as set out in a budget for that Year ("Budgeted Spa
Net Income"), which budget or a summary version thereof shall have been approved
for the purpose of the remuneration payable for that Year hereunder by the
Committee, then, Employee shall be entitled to receive an amount equal to 0.0125
times the Base Salary then in effect for the Year in question. In the event
that, for any Year during the Term, the Company exceeds ninety percent (90%) of
the Budgeted Spa Net Income for such Year, then, for each one percent (1%)
increase over ninety percent (90%), up to one hundred percent (100%) of Budgeted
Spa Net Income for that Year, Employee shall be entitled to receive an
additional amount equal to 0.00125 times the base salary then in effect for the
Year in question. In addition, for each percent that one hundred percent (100%)
of Budgeted Spa Net Income is exceeded for a Year in question, Employee shall be
entitled to receive under this Section 3(a)(ii)(C) additional bonus payments
equal to .001 times the Base Salary, up to a maximum Incentive Bonus under this
Section 3(a)(ii)(C) of 0.050 times Base Salary.



(D) Except as otherwise provided in Sections 5(a), 5(b), 5(d) and 5(e), below,
Employee shall only be entitled to receive an Incentive Bonus with respect to a
Year if Employee is employed by the Company under this Agreement at the close of
business on December 31st of that Year.



Reduction in Bonus

. The Incentive Bonus payable pursuant to this Agreement may be subject to a
reduction of up to twenty-five percent (25%) in the discretion of the Committee
in the event that Employee commits a material violation of a Company policy or
consistently fails to follow a Company policy or policies (collectively, a "
Violation
") and Employee is required to promptly inform the CEO of any Violation with
respect to any officer of the Company or any affiliate thereof of which Employee
becomes aware.



Disability Insurance. During each Year during the Term, Employee shall be paid
an amount to be used toward the payment of the premium on a disability insurance
policy in the maximum amount obtainable by Employee (a "Policy") covering
Employee, upon delivery to the Company of evidence reasonably satisfactory to
the Company of the purchase by Employee of a Policy with an annual premium due
during such Year in an amount at least equal to the amount requested by Employee
under this Section 3(b) (the "Disability Payment Amount"). The Disability
Payment Amount shall be payable in equal installments at the times that the Base
Salary is paid to Employee and shall be subject to such deductions as may be
required by applicable law or regulation.

Deferred Compensation. Employee may elect, in accordance with the provisions of
any deferred compensation plan or agreement that may be entered into between
Employee and the Company (a "Deferred Plan"), to defer all or a portion of the
amount of the Incentive Bonus payable to Employee. Any and all amounts that
Employee elects to defer shall be held and administered in accordance with the
terms and provisions of any such Deferred Plan, and must comply with applicable
legal (including tax laws) requirements.

Restricted and Performance Shares and Share Options. On the date hereof,
Employee shall be granted, pursuant to a grant agreement in the form previously
used for such restricted share grants, 10,000 restricted shares of the Company,
which shall vest cumulatively at the rate of one-third thereof on each of the
first three anniversaries of the date of grant. In addition to such restricted
shares granted to Employee pursuant to this Agreement, Employee shall also be
granted a certain number of share options ("Annual Options") and/or performance
shares (including those granted prior to the date hereof, the "Performance
Shares") and, together with the Annual Options and share options granted prior
to the date hereof, the "Performance Shares/Options") annually as part of the
Company's annual grant of options or shares to officers and employees (as
determined by the Committee). The Annual Options, if any, shall vest
cumulatively at the rate of one-third thereof on each of the first three
anniversaries of the date of grant. The Performance Shares, if any, shall be
subject to certain vesting schedules, based on the attainment, over a specified
period, of performance goals (the "Performance Goals") which are determined
annually by the Committee and are to be reflected in the award agreements
related to such awards. In all cases, any unvested portion of the Performance
Shares/Options (or any other grants of shares and/or share options made to
Employee by the Committee during the Term) shall be immediately forfeited in the
event Employee is terminated pursuant to Section 5(c), below, or voluntarily
resigns his employment; and provided further, that any unvested portion shall
vest immediately in the event of: (i) Employee's death or Disability (as defined
below), (ii) Employee's retirement or early retirement in accordance with the
policies of the Company, (iii) Employee's termination by the Company pursuant to
Section 5(e), below, or (iv) Employee's termination of his employment for Good
Reason (as defined below), including a Change in Control (as defined below). All
Performance Shares/Options granted hereunder shall be granted in accordance with
the Company's 2004 Equity Incentive Plan or any successor plan.

Life Insurance. During each Year during the Term, the Company shall provide
Employee with term life insurance with a death benefit equal to two times the
then current Base Salary. The Company shall pay, or reimburse Employee for, at
Employee's option, all premiums with respect to such life insurance. Such life
insurance may be provided either through the Company's group life insurance
programs, by an individual policy, or by a combination of both group and
individual policies.

Other Benefits. During the Term, the Company shall provide to Employee, in
amounts and otherwise of a nature commensurate with Employee's compensation and
position with the Company, all other benefits currently provided to the
executive officers (as defined for purposes of the Securities Exchange Act of
1934, as amended) of the Company, as well as those which the Company may, in the
future, provide to its executive officers, including, without limitation, life
insurance, medical coverage, benefits under any 401(k) plan of the Company or
any Affiliate, any contractual indemnification rights and eligibility to receive
awards under share option or similar plans applicable to executive officers of
the Company. The Company also shall provide Employee with a private office and
an annual allowance of Ten Thousand Dollars ($10,000) for the use by Employee in
purchasing or leasing an automobile and for the payment of insurance,
maintenance and other expenses in connection with such automobile (the "Car
Allowance"). The Company acknowledges and agrees that for services provided to
the Company during the Term, Employee will be covered to the same extent as
other directors and executive officers of the Company by directors' and
officers' liability insurance maintained by the Company.

Expense Reimbursement; Relocation

.

The Company shall reimburse Employee for all ordinary and necessary business
expenditures made by Employee in connection with, or in furtherance of, his
employment hereunder upon presentation by Employee of expense statements,
receipts, vouchers or such other supporting information as may from time to time
be reasonably requested by the Board. When traveling for business of the
Company, Employee, at his sole discretion and at the Company's expense, shall
travel via first class accommodations. The Company shall not, without Employee's
prior written consent, relocate Employee more than 50 miles from the Company's
principal place of business in Miami-Dade County, Florida.



Vacation

Employee shall be entitled to (i) four (4) weeks paid vacation per Year (the
"Vacation Days") and (ii) additional vacation days on each day that is a United
States federal holiday. The vacation provided for in this Section 4 shall be
coextensive with, and not cumulative with, vacations allowed pursuant to any
employment agreements or other arrangements with any Affiliates of the Company.
With respect to the Vacation Days not taken by Employee during a Year, the
Company shall pay to Employee on or before January 30th of the following Year,
an amount representing the Base Salary (at the rate in effect for the Year
during which the Vacation Days were to have been taken) with respect to the
Vacation Days not taken by Employee during a Year (if any, the "Vacation
Payment"); provided, however, that no payment shall be made with respect to more
than ten (10) Vacation Days for any one Year (prorated for partial Years
hereunder) and Employee may not use any unused Vacation Days in any subsequent
Years.

Termination and Non-Renewal

Death. In the event of Employee's death during the Term, the Company shall have
no further obligations to make payments or otherwise under this Agreement,
except that the Company shall pay to Employee's estate (i) within ten (10) days
after the date of Employee's death (A) any unpaid accrued Base Salary pursuant
to Section 3(a)(i), above, and any unpaid accrued Incentive Bonus pursuant to
Section 3(a)(ii), above, in each case to which Employee was entitled as of the
date of death; (B) any amount due to Employee as of the date of death as
reimbursement of expenses under Section 3(g), above; and (C) any unpaid accrued
Vacation Payment to which Employee was entitled as of the date of death; and
(ii) within sixty (60) days after the end of the Year in which Employee died, an
amount equal to the Incentive Bonus, if any, that would have been payable to
Employee for the Year in which Employee died, determined as if Employee had been
employed by the Company on the last day of that Year. In addition, the Company
shall (i) pay to Employee's surviving spouse, or to Employee's estate if there
is no surviving spouse, (A) an amount equal to the sum of (i) Base Salary, at
the annual rate in effect on the date of Employee's death, and (ii) the "Target
Bonus" (as defined below), such sums to be payable in equal bi-monthly
installments for a period of one (1) year following Employee's death; and (ii)
keep in place (or, at the option of the Company, pay to Employee's surviving
spouse, or to Employee's estate if there is no surviving spouse, an amount equal
to the cost of any health and dental insurance as in effect on the date of
Employee's death covering Employee's spouse and family, for a period of one (1)
year after the date of such death. Employee's estate shall be entitled to
immediate vesting of the (i) restricted shares held by Employee on the date of
his death which were granted before, on or after the date hereof, and (ii) any
Performance Shares/Options held by Employee on the date of his death which were
granted on or after the date hereof, all of which shall remain exercisable until
the earlier of two (2) years following the Employee's death or, if applicable,
the date (or dates) any such share options would otherwise expire in the absence
of Employee's death. For purposes of this Agreement, the term "Target Bonus"
shall mean an amount equal to the Employee's Incentive Bonus that would have
been payable to Employee for the Year during which a termination of or by
Employee occurred, determined as if Employee had been employed by the Company at
the end of such Year.

Disability. If Employee becomes unable to engage in any substantial gainful
activity or receives benefits for at least three (3) months under the Company's
disability plan, if any, as the result of a medically determinable physical or
mental impairment that is expected to result in death or continue for at least
twelve (12) months (a "Disability"), the Company, at its option, or Employee, at
his option, may terminate Employee's employment hereunder (the date of such
termination being the "Disability Date"), and, thereafter, Employee shall not be
deemed to be employed hereunder (except that Employee's obligations under
Section 6, below, shall remain in full force and effect) and the Company shall
have no further obligations to make payments or otherwise under this Agreement,
except as provided in this Section 5(b). In determining Disability under this
Section 5(b), the Company shall rely upon the written opinion of the physician
regularly attending Employee in determining whether a Disability is deemed to
exist. If the Company disagrees with the opinion of such physician, the Company
may choose a second physician, the two (2) physicians shall choose a third
physician, and the written opinion of a majority of the three (3) physicians
shall be conclusive as to Employee's Disability. The expenses associated with
the utilization of any physician other than the physician regularly attending
Employee shall be borne solely by the Company. Employee hereby consents to any
required medical examination and agrees to furnish any medical information
requested by the Company and to waive any applicable physician/patient privilege
that may arise because of such determination. In the event of termination of
Employee's employment by the Company as a result of Disability (a "Company
Option Termination"), the Company shall have no further obligations to make
payments or otherwise under this Agreement, except that the Company shall pay to
Employee (i) within ten (10) days after the Disability Date (A) any unpaid
accrued Base Salary pursuant to Section 3(a)(i), above, to which Employee was
entitled as of the Disability Date, (B) any unpaid accrued Incentive Bonus
payable pursuant to Section 3(a)(ii) above, to which Employee was entitled as of
the Disability Date, (C) any amount due to Employee as of the Disability Date as
reimbursement of expenses under Section 3(g) above, and (D) any unpaid accrued
Vacation Payment to which Employee was entitled as of the Disability Date, and
(ii) within sixty (60) days after the end of the Year in which the Disability
Date occurs, an amount equal to the Incentive Bonus, if any, that would have
been payable to Employee for the Year in which the Disability Date occurred,
determined as if Employee had been employed by the Company on the last day of
that Year. In addition, the Company shall pay Employee an amount equal to the
sum of (i) the Base Salary, at the annual rate in effect on the Disability Date,
(ii) the Target Bonus, and (iii) the cost of Employee's benefits (including,
without limitation, life, health and dental insurance) provided by the Company
pursuant to Sections 3(e) and 3(f) above, as in effect at the time of such
termination (the "Benefits Amount") for a period of one (1) year after the date
of such termination, with all such sums to be payable commencing sixty (60) days
following the Disability Date and thereafter payable in equal bi-monthly
installments for a period of one (1) year following the Disability Date. In the
event of termination of Employee's employment by Employee as a result of a
Disability (an "Employee Option Termination"), the Company shall have no further
obligations to make payments or otherwise under this Agreement, except that the
Company shall pay to Employee (i) within ten (10) days after the date of such
termination (A) any unpaid accrued Base Salary pursuant to Section 3(a)(i),
above and (B) any Incentive Bonus payable pursuant to Section 3(a)(ii), above,
in each case to which Employee is entitled on the date of such termination, (ii)
any amounts due to Employee as of the date of termination as reimbursement of
expenses under Section 3(g), above, (iii) any unpaid accrued Vacation Payment to
which Employee was entitled as of the date of such termination, and (iv) upon
the later to occur of the date which is sixty (60) days after the end of the
Year in which such termination occurs or six (6) months following such
termination, an amount equal to (A) the Incentive Bonus pursuant to Section
3(a)(ii) above, if any, which Employee would have been entitled to receive for
the Year in which Employee terminated employment pursuant to this Section 5(b)
had Employee been employed by the Company on the last day of that Year, and (B)
the cost of the Benefits Amount as in effect at the time of such termination for
a period of one (1) year after the date of such termination. In the event of
either a Company Option Termination or an Employee Option termination, Employee
shall also be entitled to immediate vesting of the (i) restricted shares held by
Employee on the Disability Date which were granted before or after the date
hereof, and (ii) any Performance Shares/Options held by Employee on the
Disability Date and which were granted on or after the date hereof, all of which
shall remain exercisable until the earlier of two (2) years following Employee's
Disability Date and, if applicable, the date (or dates) any such share options
would otherwise expire in the absence of Employee's Disability. Nothing in this
Agreement is intended to cause the Company to be in violation of the Americans
with Disabilities Act.

For Cause by Company. The Company may at any time during the Term terminate
Employee's employment hereunder for Cause. For purposes of this Agreement,
"Cause" shall mean the occurrence of any of the following events: (i) Employee's
continued failure to substantially perform Employee's duties with the Company
(other than any such failure resulting from Employee's incapacity due to
physical or mental illness or injury); (ii) a violation by Employee of any
lawful written policy or directive of the Company or any Affiliate applicable to
Employee specifically, or to officers or employees of the Company or any
Affiliate generally, the violation of which policy or directive is materially
and demonstrably injurious to the Company; (iii) Employee's excessive alcoholism
or drug abuse that substantially impairs the ability of Employee to perform
Employee's duties hereunder; (iv) continued gross negligence by Employee in the
performance of his duties under this Agreement that results in material and
demonstrable damage to the Company or any Affiliate; (v) violation by Employee
of any lawful direction from the Board, provided such direction is not
inconsistent with Employee's duties and responsibilities to the Company or any
Affiliate hereunder; (vi) fraud, embezzlement or other criminal conduct by
Employee that results in material and demonstrable damage to the Company or any
Affiliate; (vii) intentional or reckless conduct that results in material and
demonstrable damage to the Company or any Affiliate; or (viii) the committing by
Employee of an act involving moral turpitude that results in material and
demonstrable damage to the Company; provided, however, that in the case of any
of the events described in clauses (i), (ii) (iv) (v) or (vii) above, such event
shall not constitute Cause hereunder unless and until there is given to Employee
by the Company a written notice which sets forth the specific respects in which
it believes that Employee's conduct constitutes Cause hereunder, which conduct
is not cured within ten (10) days of written notice thereof. If the Company
terminates Employee's employment under this Agreement pursuant to this Section
5(c), the Company shall have no further obligations to make payments or
otherwise under this Agreement, except that Employee shall be entitled to
receive any (i) unpaid accrued Base Salary pursuant to Section 3(a)(i), above,
through the date that is thirty (30) days after the date that the Company gives
written notice of such termination to Employee (the "Termination Notice Date"),
(ii) Incentive Bonus that is accrued and unpaid as of the date of such
termination and (iii) any other amounts due to Employee under this Agreement as
of the date of termination, including, but not limited to, reimbursement of
expenses under Section 3(g), above, in each case within sixty (60) days after
the Termination Notice Date. Notwithstanding the foregoing, Employee shall, for
all purposes, cease to be deemed to be employed by the Company as of the date of
any termination of Employee pursuant to this Section 5(c), irrespective of
whether written notice of termination is given on such date. In the event the
Company terminates the Employee for Cause, any unvested restricted shares and/or
Performance Shares/Options granted to the Employee after the date hereof shall
be immediately forfeited by the Employee as of the date of such termination.

For Good Reason by Employee. Employee may, at any time during the Term, without
any prior notice, terminate this Agreement for Good Reason. For purposes of this
Agreement, "Good Reason" shall mean the occurrence of any of the following
events: (i) a material breach by the Company of this Agreement (including,
without limitation, the Company's relocation of Employee in breach of Section
3(g) above, and the Company's failure to pay any compensation to Employee more
than thirty (30) days after the date such payment is due); (ii) a reduction in
Employee's Base Salary or any other compensation or benefits (other than a
reduction in the Incentive Bonus which is solely attributable to the terms of
Section 3(a)(ii) or Section 3(a)(iii), above); (iii) a material reduction in or
interference with Employee's position, duties, responsibilities or support with
respect to his employment by the Company under this Agreement without Employee's
prior written consent; or (iv) a Change in Control of the Company, as defined
below.

For purposes of this Section 5(d), a "Change in Control" of the Company shall be
deemed to occur if (i) over a twelve (12) month period, a person or group of
persons acquires shares of the Company representing thirty-five percent (35%) of
the voting power of the Company or a majority of the members of the Board is
replaced by directors not endorsed by the members of the Board before their
appointment or (ii) a person or group of persons (other than a person or group
of persons controlled, directly or indirectly, by shareholders of the Company)
acquires forty percent (40%) or more of the gross fair market value of the
assets of the Company over a 12-week period.

The interpretation of the meanings of the terms in the preceding sentence shall
be made in accordance with the meanings ascribed to those terms under Section
409A of the Internal Revenue Code of 1986, as amended (the "Code"), except that
the words "person," "persons" or "group" in the immediately preceding sentence
shall be interpreted in accordance with the meanings ascribed to those words
under Section 280G of the Code and the regulations thereunder.

In the event that Employee elects to terminate this Agreement upon or following
a Change in Control of the Company, then Employee shall provide written notice
thereof to the Board no more than one (1) year after the effective date of the
Change in Control.

In the event that Employee terminates this Agreement pursuant to the first
paragraph of this Section 5(d), then the Company shall pay to Employee (A)
within ten (10) days after the date of termination, an amount equal to (i) any
unpaid accrued Base Salary pursuant to Section 3(a)(i), above, to which Employee
was entitled as of the date of such termination; (ii) any unpaid accrued
Incentive Bonus pursuant to Section 3(a)(ii) above to which Employee was
entitled as of the date of such termination; and (iii) any unpaid accrued
Vacation Payment to which Employee was entitled as of the date of such
termination; and (B) upon the later to occur of the date which is sixty (60)
days after the end of the Year in which such termination occurs or six (6)
months following such termination, a lump sum amount equal to (i) the aggregate
Base Salary (based on the Base Salary in effect on the date of the termination
of Employee's employment), with respect to a period equal to the longer of
twenty-four (24) months or the remainder of the Term, which would have occurred
in the absence of such termination; (ii) the Target Bonus for each full Year
during the remainder of the Term, which would have occurred in the absence of
such termination and a ratable portion thereof for any partial Year; and (iii)
the cost of the Benefits Amount and Car Allowance provided by the Company as in
effect at the time of such termination for the remainder of the Term. The
Company shall also pay to Employee within ten (10) days after the date of such
termination any other amounts due to Employee as of the date of termination,
including, but not limited to, reimbursement of expenses under Section 3(g),
above. In addition to Employee's rights under share option, restricted share or
performance share agreements outstanding prior to, or after, the date hereof,
upon such termination, Employee shall also be entitled to immediate vesting of
any (i) restricted shares and/or performance shares, as the case may be, held by
Employee on the date of such termination which were granted before or after the
date hereof, and (ii) share options held by Employee on the date of such
termination which were granted after the date hereof, all of which shall remain
exercisable until the earlier of one year following the date of such termination
or, if applicable, the date any such share options would otherwise expire in the
absence of such termination. The exercise of any rights under this Section 5(d)
would be in lieu of any rights Employee might have under Section 5(g), below.

Without Cause By Company

. In the event that during the Term, the Company terminates Employee's
employment hereunder other than for Cause or due to the death or Disability of
Employee, then the Company shall pay to Employee (A) within ten (10) days after
the date of termination, an amount equal to (i) any unpaid accrued Base Salary
pursuant to Section 3(a)(i) above to which Employee was entitled as of the date
of such termination; (ii) any unpaid accrued Incentive Bonus pursuant to Section
3(a)(ii) above to which Employee was entitled as of the date of such
termination; (iii) any other amounts due to Employee as of the date of
termination, including, but not limited to, reimbursement of expenses under
Section 3(g) above; and (iv) any unpaid accrued Vacation Payment to which
Employee was entitled as of the date of such termination;

and (B) upon the earlier to occur of Employee's death or the date which is six
(6) months following such termination, a lump sum amount equal to the aggregate
of the following: (i) Base Salary based on the Base Salary in effect on the date
of termination of Employee's employment with respect to a period equal to two
(2) years, (ii) an amount equal to two (2) times the Target Bonus and (iii) the
cost of the Benefits Amount and Car Allowances in effect on the date of
termination payable to Employee, with respect to a period equal to two (2)
years. In addition to Employee's rights under share option, restricted share or
performance share agreements outstanding prior to, or after, the date hereof,
upon such termination, Employee shall also be entitled to immediate vesting of
any (i) restricted shares and/or performance shares, as the case may be, held by
Employee on the date of termination which were granted on or after the date
hereof, and (ii) share options held by Employee on the date of termination which
were granted after the date hereof, all of which shall remain exercisable until
the earlier of one (1) year following the date of such termination or, if
applicable, the date any such share options would otherwise expire in the
absence of such termination. Any payment to Employee under this Section 5(e)
shall be in lieu of any payment that may be deemed to be payable to Employee
under Section 5(g), below.



No Offset - No Mitigation

.

Employee shall not be required to mitigate any damages under this Agreement by
seeking other comparable employment. The amount of any payment or benefit
provided for in this Agreement shall not be reduced by any compensation or
benefits earned by or provided to Employee as a result of his employment by
another employer.



Non-Renewal

. The Board will notify Employee whether the Company will or will not be
renewing this Agreement on terms no less favorable to Employee than the terms of
this Agreement within at least twelve (12) months prior to the expiration of
this Agreement (a "
Non-Renewal Notification
"), provided that nothing in this Section 5(g) shall be deemed to limit (i) the
ability of the Company to terminate Employee's employment with the Company
pursuant to Section 5(c) or (ii) the terms of any other provision of Section 5
which relate to the termination of Employee's employment hereunder prior to the
expiration date hereof.

In the event that the employment of Employee hereunder continues for the full
Term and Employee's employment with the Company is not renewed by the Company as
of the date of expiration of this Agreement on terms no less favorable to
Employee than the terms of this Agreement (regardless of whether notification of
such renewal or non-renewal was received by the Employee as provided above),
then (A) Employee shall be entitled to receive from the Company, on the date
which is six (6) months after the date of such expiration (unless Employee shall
have died prior to such six-month period, then on the date of Employee's death),
an amount equal to (i) the Base Salary in effect as of the date of expiration,
and (ii) the Incentive Bonus payable with respect to the Year in which the
Agreement expires

(in addition to any accrued and unpaid Incentive Bonus earned by Employee and
payable pursuant to Section 3(a)(ii) above on the date of expiration) and (B)
all (i) restricted share, Performance Share, share option and other equity
awards granted to Employee on or after the date hereof and prior to the date of
the Non-Renewal Notification (the "
Notification Date
") that provide for vesting over a period of time and that have not fully vested
as of the Notification Date, shall vest upon the earlier of the date as of which
the award(s) in question otherwise would vest and December 31, 2011, but shall
otherwise have the terms provided for in the grant award therefor and (ii)
restricted share awards and performance share awards granted to Employee prior
to the date hereof that provide for vesting over a period of time (the "
Existing Awards
") and that have not fully vested as of the Notification Date, shall vest upon
the earlier of the date as of which the award(s) in question otherwise would
vest and December 31, 2011, but shall otherwise have the terms provided for in
the grant award therefor, provided that such accelerated vesting of the Existing
Awards shall not apply to the extent that it would result in any adverse tax or
accounting effect other than the fact of accelerated expensing on the Company or
would otherwise violate any law, rule or regulation. Notwithstanding the
foregoing, the accelerated vesting of equity awards described in clause "(B)" of
the immediately preceding sentence shall not apply if Employee voluntarily
terminates his employment with the Company prior to December 31, 2011 other than
for Good Reason pursuant to Section 5(d), above, or if Employee's employment
with the Company is terminated by the Company pursuant to Section 5(c), above.
The Company shall also pay to Employee within ten (10) days after the date of
expiration any other amounts due to Employee as of the date of expiration,
including, but not limited to, reimbursement of expenses under Section 3(g),
above. If the Board elects to renew this Agreement and (i) the Employee does not
renew this Agreement with the Company prior to the expiration of this Agreement,
then Employee shall not be entitled to any payments hereunder, or (ii) the
Employee agrees to renew this Agreement but his employment with the Company is
terminated prior to the expiration of this Agreement as provided herein, then
Employee shall be entitled to receive the compensation, if any, related to such
a termination as provided in this Agreement. If Employee chooses not to renew
this Agreement and therefore does not receive the payment pursuant to this
Section 5(g), then he will be bound by the one (1) year non-compete provision,
as provided in Section 6(b), below (subject to the exceptions set forth in such
section).



Non-Competition; Confidentiality; etc.

All references to the "Company" in this Section 6 shall include all Affiliates
where the context permits.

Acknowledgment. Employee acknowledges and agrees that (i) in the course of
Employee's employment by the Company, it has been necessary, and, in the future,
it will continue to be necessary for Employee to acquire information which could
include, in whole or in part, information concerning the sales, products,
services, customers and prospective customers, sources of supply, computer
programs, system documentation, software development, manuals, formulae,
processes, methods, machines, compositions, ideas, improvements, inventions or
other confidential or proprietary information belonging to the Company or
relating to the affairs of the Company (collectively, the "Confidential
Information"), (ii) the restrictive covenants set forth in this Section 6 are
reasonable and necessary in order to protect and maintain such proprietary
interests and the other legitimate business interests of the Company and that
such restrictive covenants in this Section 6 shall survive the termination of
this Agreement for any reason and (iii) the Company would not have entered into
this Agreement unless such covenants were included herein.

Non-Competition. Employee covenants and agrees that during the Term and for a
period of one (1) year following the termination of Employee's employment
hereunder for any reason or expiration of this Agreement (or two (2) years
following (i) a non-renewal of the Agreement by the Company, and payment made to
Employee, as required in Section 5(g), above, or (ii) any termination, if the
Company elects to pay to Employee, in addition to all other amounts payable
under this Agreement, an amount equal to the sum of (A) one additional Year's
Base Salary at the rate then in effect and (B) the Target Bonus (calculated with
reference to the date of termination of Employee's employment hereunder), such
sum to be payable in bi-monthly installments during such second year), Employee
shall not, on any vessel or within one hundred (100) miles of any non-vessel
venue where, or from which, the Company is then conducting, or had in the then
preceding two (2) years conducted, any part of its business, engage, directly or
indirectly, whether as an individual, sole proprietor, or as a principal, agent,
officer, director, employer, employee, consultant, independent contractor,
partner or shareholder of any firm, corporation or other entity or group or
otherwise, in any Competing Business; provided, however, that if the Company
chooses not to renew this Agreement and does not pay Employee pursuant to
Section 5(g) above, then Employee will not be bound by any non-compete agreement
as provided in this Section 6(b). For purposes of this Agreement, the term
"Competing Business" shall mean any individual, sole proprietorship,
partnership, firm, corporation or other entity or group which offers or sells or
attempts to offer or sell (i) spa services, skin or hair care products or degree
or non-degree educational programs in massage therapy, skin care or related
courses or (ii) any other services then offered or sold by the Company.
Notwithstanding the foregoing, Employee is not precluded from (i) maintaining a
passive investment in publicly held entities provided that Employee does not
have more than a five percent (5%) beneficial ownership in any such entity; or
(ii) serving as an officer or director of any entity, the majority of the voting
securities of which is owned, directly or indirectly, by the Company
(collectively, a "Permitted Activity").

Non-Solicitation of Customers and Suppliers

. Employee agrees that during his employment hereunder, he shall not, whether as
an individual or sole proprietor, or as a principal, agent, officer, director,
employer, employee, consultant, independent contractor, partner or shareholder
of any firm, corporation or other entity or group or otherwise, directly or
indirectly, solicit the trade or business of, or trade, or conduct business
with, any customer, prospective customer, supplier, or prospective supplier of
the Company for any purpose other than for the benefit of the Company. Employee
further agrees that for one (1) year following termination of his employment
hereunder for any reason, Employee shall not, whether as an individual or sole
proprietor, or as a principal, agent, officer, director, employer, employee,
consultant, independent contractor, partner or shareholder of any firm,
corporation or other entity or group or otherwise, directly or indirectly,
solicit the trade or business of, or trade, or conduct business with any
customers or suppliers, or prospective customers or suppliers, of the Company.
Notwithstanding the foregoing, Employee is not precluded from a Permitted
Activity.



Non-Solicitation of Employees, Etc

.

Employee agrees that during the term of his employment hereunder and thereafter
for a period of two (2) years, he shall not, directly or indirectly, as an
individual or sole proprietor or as a principal, agent, employee, employer,
consultant, independent contractor, officer, director, shareholder or partner of
any person, firm, corporation or other entity or group or otherwise without the
prior express written consent of the Company, approach, counsel or attempt to
induce any person who is then in the employ of, or then serving as an
independent contractor with, the Company to leave the employ of, or terminate
such independent contractor relationship with, the Company or employ or attempt
to employ any such person or persons who at any time during the preceding six
(6) months, was in the employ of the Company. Notwithstanding the foregoing,
Employee is not precluded from a Permitted Activity.



Non-Disclosure of Confidential Information

.

Employee agrees to hold and safeguard the Confidential Information in trust for
the Company, its successors and assigns and only use the Confidential
Information for purposes of performing his duties hereunder and agrees that he
shall not, without the prior written consent of the Board, misappropriate or
disclose or make available to anyone for use outside the Company at any time,
either during his employment hereunder or subsequent to the termination of his
employment hereunder for any reason, any of the Confidential Information,
whether or not developed by Employee, except as required in the performance of
Employee's duties to the Company or as required by applicable law. In the event
that Employee is requested or required by or under applicable law or court or
administrative order to disclose any of the Confidential Information, Employee
shall provide the Company with prompt written notice of any such request or
requirement so that the Company may seek a protective order or other appropriate
remedy. If Employee is legally compelled to disclose Confidential Information,
Employee shall disclose only that portion of the Confidential Information which
Employee is legally required to disclose.



Disclosure of Works and Inventions/Assignment of Patents

.

Employee shall disclose promptly to the Company any and all works, publications,
inventions, discoveries and improvements authored, conceived or made by Employee
during the period of his employment hereunder and related to the business or
activities of the Company (the "
Rights
"), and hereby assigns and agrees to assign all his interest therein to the
Company or its nominee. Whenever requested to do so by the Company, Employee
shall execute any and all applications, assignments or other instruments which
the Company shall deem necessary to apply for and obtain Letters of Patent or
Copyrights, or similar documents or rights, of the United States or any foreign
country or to otherwise protect the Company's interest in the Rights. Such
obligations shall continue beyond the termination of Employee's employment
hereunder for any reason with respect to works, inventions, discoveries and
improvements authored, conceived or made by Employee during the period of
Employee's employment under this Agreement.



Return of Materials
.

Upon the termination of Employee's employment with the Company for any reason,
Employee shall promptly deliver to the Board all correspondence, drawings,
blueprints, manuals, letters, notes, notebooks, financial records, reports,
flowcharts, programs, proposals and any other documents concerning the Company's
business, including, without limitation, its customers or suppliers or
concerning its products, services or processes and all other documents or
materials containing or constituting Confidential Information; provided,
however, that nothing in this Section 6(g) shall require Employee to deliver to
the Board any property that is owned by Employee and that contains no
Confidential Information.



Limitation on Restrictions

. Notwithstanding anything to the contrary in this Section 6, the restrictions
set forth in Sections 6(a) through 6(g), above, shall not apply if Employee
terminates this Agreement under Section 5(d), above, unless Employee receives as
a result of such termination the amount required to be paid to Employee pursuant
to the fourth paragraph in Section 5(d), above, within six (6) months after the
date of such termination, in which case the restrictions in this Section 6 shall
apply until the last date that this Agreement would have been in effect had it
not been terminated as aforesaid and (ii) Section 6(b) shall not apply if
Employee's employment is terminated after a Change in Control that is not
approved by the Board.



Non-Assignment; Successors; etc.

The Company may assign any of its rights, but not its obligations, under this
Agreement, without the prior written consent of Employee, which shall not be
unreasonably withheld. The successors of the Company shall be bound by the terms
hereof, and where the context permits, references to "Company" herein shall be
deemed to apply to any such successors. Employee may assign his rights, but not
his obligations, hereunder, and the obligations of Employee hereunder, other
than the obligations set forth in Section 1, above, shall continue after the
termination of his employment hereunder for any reason and shall be binding upon
his estate, personal representatives, designees or other legal representatives,
as the case may be ("Heirs"), and all of Employee's rights hereunder shall inure
to the benefit of his Heirs. All of the rights of the Company hereunder shall
inure to the benefit of, and be enforceable by the successors of the Company.

Notices

Except as may be otherwise set forth in this Agreement, any notices or demands
given in connection herewith shall be in writing and deemed given when (i)
personally delivered, (ii) sent by facsimile transmission to a number provided
in writing by the addressee and a confirmation of the transmission is received
by the sender or (iii) three (3) days after being deposited for delivery with a
recognized overnight courier, such as FedEx, and addressed or sent, as the case
may be, to the address or facsimile number set forth below or to such other
address or facsimile number as such party may in writing designate:

If to Employee:

10040 SW 141st Street

Miami, FL 33176

Facsimile Number: (305) 255-5990

If to the Company:

Leonard Fluxman

c/o Steiner Management Services

770 South Dixie Highway, Suite #200

Coral Gables, FL 33146

Facsimile Number: (305) 358-7704

Entire Agreement; Certain Terms

This Agreement constitutes and contains the entire agreement of the parties with
respect to the matters addressed herein and supersedes any and all prior
negotiations, correspondence, understandings and agreements between the parties
respecting the subject matter hereof, including, but not limited to, all other
agreements and arrangements relating to the payment of any compensation to
Employee with respect to any services performed, or to be performed, on behalf
of the Company or any Affiliate. Notwithstanding the preceding sentence, the
Company hereby agrees to provide Employee with any remaining amounts otherwise
payable to Employee pursuant to the terms of the Prior Agreement. No waiver of
any rights under this Agreement, nor any modification or amendment of this
Agreement shall be effective or enforceable unless in writing and signed by the
party to be charged therewith. When used in this Agreement, the terms "hereof,"
"herein" and "hereunder" refer to this Agreement in its entirety, including any
exhibits or schedules attached to this Agreement and not to any particular
provisions of this Agreement, unless otherwise indicated.

Counterparts

This Agreement may be executed in two counterparts, each of which shall be
deemed an original, but all of which together shall constitute one and the same
instrument.

Governing Law, etc.

This Agreement shall be governed by and construed in accordance with the laws of
Florida without regard to choice of law provisions and the venue for all actions
or proceedings brought by Employee arising out of or relating to this Agreement
shall be in the state or federal courts, as the case may be, located in
Miami-Dade County, Florida (collectively, the "Courts"). Employee hereby
irrevocably waives any objection which he now or hereafter may have to the
laying of venue of any action or proceeding arising out of or relating to this
Agreement brought in any of the Courts and any objection on the ground that any
such action or proceeding in any of the Courts has been brought in an
inconvenient forum. Nothing in this Section 11 shall affect the right of the
Company or an Affiliate to bring any action or proceeding against Employee or
his property in the courts of other jurisdictions. In the event of any
litigation between the parties hereto with respect to this Agreement, each party
shall bear his or its own costs and expenses ("Legal Costs and Expenses") in
connection with such litigation, including, but not limited to, reasonable
attorneys' fees at the trial and appellate court levels; provided, however, that
with respect to any litigation concerning whether a termination by Employee was
for Good Reason, the Company shall pay Employee's Legal Costs and Expenses
(regardless of whether Employee is the prevailing party), and provided, further,
that with respect to any litigation concerning whether a termination by the
Company was for Cause, Employee shall be entitled to recover his Legal Costs and
Expenses from the Company unless the Company is the prevailing party in any such
litigation as determined by a final and nonappealable decision or order.

Severability

It is the intention of the parties hereto that any provision of this Agreement
found to be invalid or unenforceable be reformed rather than eliminated. If any
of the provisions of this Agreement, or any part thereof, is hereinafter
construed to be invalid or unenforceable, the same shall not affect the
remainder of such provision or the other provisions of this Agreement, which
shall be given full effect, without regard to the invalid portions. If any of
the provisions of Section 6, above, or any portion thereof, is held to be
unenforceable because of the duration of such provision or portions thereof, the
area covered thereby or the type of conduct restricted therein, the parties
hereto agree that the court making such determination shall have the power to
modify the duration, geographic area and/or, as the case may be, other terms of
such provisions or portions thereof, and, as so modified, said provisions or
portions thereof shall then be enforceable. In the event that the courts of any
one or more jurisdictions shall hold such provisions wholly or partially
unenforceable by reason of the scope thereof or otherwise, it is the intention
of the parties hereto that such determination not bar or in any way affect the
Company's rights provided for herein in the courts of any other jurisdictions as
to breaches or threatened breaches of such provisions in such other
jurisdictions, the above provisions as they relate to each jurisdiction being,
for this purpose, severable into diverse and independent covenants.

Non-Waiver

Failure by either the Company or Employee to enforce any of the provisions of
this Agreement or any rights with respect hereto, or the failure to exercise any
option provided hereunder, shall in no way be considered to be waiver of such
provisions, rights or options, or to in any way affect the validity of this
Agreement.

Headings

The headings preceding the text of the paragraphs of this Agreement have been
inserted solely for convenience of reference and neither constitute a part of
this Agreement nor affect its meaning, interpretation or effect.

16. Advice of Counsel

Employee acknowledges that during the negotiation of this Agreement, he has
retained or been advised to retain counsel of his choosing who has provided or
will provide advice to Employee in connection with his decision to enter into
this Agreement.

17. Survivorship



The following sections of this Agreement shall survive the expiration or
termination of this Agreement and shall survive Employee's termination of
employment from the Company for any reason: Section 5 (Termination and
Non-Renewal), Section 6 (Non-Competition, Confidentiality, etc.) and Section 11
(Governing Law, etc.). In addition, all sections of this Agreement that would,
by their terms, survive expiration or termination of this Agreement shall so
survive such expiration and termination and shall also survive termination for
any reason of Employee's employment with the Company.



 

IN WITNESS WHEREOF

, the parties have executed these presents as of the day and year first above
written.



STEINER LEISURE LIMITED

/s/ Glenn Fusfield

By:/s/ Leonard Fluxman



Glenn Fusfield Name: Leonard Fluxman

Title: President and CEO